*1310
ORDER


MOTION DENIED.

Appeals are favored and should be not dismissed unless the law clearly so requires. In re Salmon, 318 So.2d 897 (La. App.2d Cir.1975). Where procedures are not provided in the Children’s Code, or otherwise by law, the court shall proceed in accordance with the Code of Civil Procedure. LSA-Ch.C. Art. 104.
... [I]n every contested case, except in the case where the judgment rendered is signed the same day as trial and all counsel or parties not represented by counsel are present, notice of the signing of a final judgment therein shall be mailed by the clerk of court ... to the counsel of record for each party and to each party not represented by counsel.
LSA-C.C.P. Art. 1913(B).
When notice of judgment is required, the delay for applying for a new trial commences to run on the day after the clerk has mailed, or the sheriff has served, the notice of judgment. LSA-C.C.P. Art. 1974.
Accordingly, in this involuntary termination of parental rights, the appeal filed sixteen days after rendition of judgement is timely. The motion to dismiss, filed by the State of Louisiana, Department of Social Services, is denied.